Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the market value or the price at the time of exportation to the United States of the seamless steel tubing covered by the named appeal for reappraisement, which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United *423States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $297.00 per metric ton net packed and that there was no'higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement be submitted upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $297 per metric ton net packed.
Judgment will be entered accordingly.